PER CURIAM.
Attempted escape is not one of the specified crimes for which the trial court judge may enter an order retaining jurisdiction over the offender for review of a parole commission release order as to the first third of the maximum sentence imposed. The reservation of jurisdiction under Section 947.16(3), Florida Statutes (1979), is stricken from the judgment under review which is otherwise affirmed.
AFFIRMED IN PART, REVERSED IN PART.
HERSEY and GLICKSTEIN, JJ., and LEONARD RIVKIND (Associate Judge), concur.